Matter of Mari v DeProspo (2019 NY Slip Op 06194)





Matter of Mari v DeProspo


2019 NY Slip Op 06194


Decided on August 21, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 21, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
COLLEEN D. DUFFY
HECTOR D. LASALLE
ANGELA G. IANNACCI, JJ.


2019-00960	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Mary Mari, petitioner, 
vWilliam L. DeProspo, etc., respondent. Brian T. Stapleton, White Plains, NY, for petitioner.


Letitia James, Attorney General, New York, NY (Monica Hanna of counsel), for respondent.

Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent, William L. DeProspo, a Justice of the County Court, Orange County, to grant the petitioner's application for a pistol permit. Motion by the respondent to dismiss the proceeding.
ORDERED that the respondent's motion to dismiss the proceeding is granted; and it is further,  
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.  
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman,  53 NY2d 12, 16).  The petitioner has failed to demonstrate a clear legal right to the relief sought. 

CHAMBERS, J.P., DUFFY, LASALLE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court